Citation Nr: 0016919	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-33 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $60,985.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1940 to May 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Buffalo, New York.  


FINDINGS OF FACT

1.  The veteran was notified that he had been awarded VA 
Section 306 pension benefits in a December 1970 letter and he 
was provided a VA Form 21-6896 which informed the veteran to 
promptly report income changes for him and his dependents.  

2.  In January 1972, January 1973, and November 1974, the 
veteran was again provided VA Forms 21-6896.  

3.  In July 1979, the veteran elected to receive VA improved 
pension benefits.  

4.  In a July 1979 letter, the veteran acknowledged that he 
understood that improved pension benefits were based on 
income and assets and as they increase, his pension would 
decrease.

5.  In June 1980 and May 1981 letters, the RO advised the 
veteran to notify VA of changes in income or dependents.  

6.  In Eligibility Verification Reports (EVRs) received 
between June 1986 and September 1993, the veteran reported 
that he and his spouse had no income.  The veteran signed all 
of the EVRs.

7.  In June 1986, June 1987, July 1988, July 1989, July 1990, 
December 1990, June 1991, July 1992, August 1992, and 
September 1993, the veteran was provided VA Forms 21-8768, 
which informed him that he was obligated to provide prompt 
notice of any change in income or net worth and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery. 

8.  Accompanying VA Form 8768 on most of the aforementioned 
occasions were VA letters notifying the veteran that his 
award of pension was based on $0 of income as reported by 
him.  

9.  In July and September 1994, the veteran informed the RO 
that his family income from February 1987 onward was higher 
than he had previously reported in his EVRs.  

10.  In September and November 1994, the RO retroactively 
reduced the veteran's pension benefits effective February 1, 
1987, and terminated them effective August 1, 1994, creating 
an overpayment in the amount of $60,985.

11.  The creation of the overpayment was the result of the 
veteran's willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of retaining a higher amount of VA benefits than he was 
entitled and/or retaining VA benefits to which he was no 
longer entitled.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $60,985 
of the veteran's improved pension benefits is precluded by a 
finding of misrepresentation on the part of the veteran.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.965(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the record reveals that the veteran was awarded 
entitlement to VA nonservice-connected pension benefits in a 
December 1970 rating decision.  The veteran was notified that 
he had been awarded VA Section 306 pension benefits in a 
December 1970 letter and he was provided a VA Form 21-6896 
which informed the veteran to promptly report income changes 
for him and his dependents.  In January 1972, January 1973, 
and November 1974, the veteran was again provided VA Forms 
21-6896.  

In July 1979, the veteran elected to receive VA improved 
pension benefits.  In a July 1979 letter, the veteran 
acknowledged that he understood that improved pension 
benefits were based on income and assets and as they 
increase, his pension would decrease.

In June 1980 and May 1981 letters, the RO advised the veteran 
to notify VA of changes in income or dependents.  In EVRs 
received between June 1986 and September 1993, the veteran 
reported that he and his spouse had no income.  The veteran 
signed all of the EVRs.  In the spaces designated for various 
types of income such a Social Security Administration (SSA) 
benefits, wage income, and interest income, the word "none" 
was inserted.  

In June 1986, June 1987, July 1988, July 1989, July 1990, 
December 1990, June 1991, July 1992, August 1992, and 
September 1993, the veteran was provided VA Forms 21-8768, 
which informed him that he was obligated to provide prompt 
notice of any change in income or net worth and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.  

In July and September 1994, the veteran informed the RO that 
his family income from February 1987 onward was higher than 
he had previously reported in his EVRs.  He indicated that 
his wife had been awarded SSA benefits in 1987 and that they 
had been earning wage and interest income.  

In September and November 1994, the RO retroactively reduced 
the veteran's pension benefits effective February 1, 1987, 
and terminated them effective August 1, 1994, creating an 
overpayment in the amount of $60,985.

The veteran requested a waiver of the recovery of the 
overpayment at issue.  In a decision dated in January 1995, 
the Committee denied the veteran's request for a waiver of 
the overpayment, finding that the veteran's actions amounted 
to misrepresentation, and noted that such a finding precluded 
the granting of the request for a waiver of the overpayment.

The veteran and his representative contend that a waiver of 
recovery of the overpayment in question is warranted.  In 
correspondence of record and during an August 1995 personal 
hearing at the RO before a hearing officer, they contended 
that the veteran only had a grade school education and did 
not understand the nature of pension benefits.  It was 
asserted that he had relied exclusively upon a service 
organization representative to accurately report his income.  
It was maintained that the veteran was unaware of any 
inaccuracies written on the EVRs by his representative and 
that the veteran did not understand that all of his income 
was to be reported.  The veteran maintained that he provided 
this representative with blank EVRs which he signed.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  
For misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  

As noted above, the veteran and his representative contend 
that the veteran did not misrepresent VA, rather, his service 
organization representative did.  The record reflects that 
the veteran, according to an application for VA benefits 
dated in 1945, completed the 8th grade.  Thus, he clearly has 
a limited education.  However, the record does not show, nor 
does the veteran assert, that he cannot read.  The veteran 
does assert that he is elderly, disabled, and cannot remember 
well.  Although the Board is cognizant and sympathetic of 
these contentions, the veteran has not been deemed 
incompetent by VA and is responsible for his own finances.  
His signature of the EVRs must be accepted as showing that 
the EVRs reflected what the veteran presented to be his 
financial picture to VA.  

The Board notes that the veteran was clearly notified in many 
notification letter, as indicated above, of his 
responsibilities as a VA recipient.  These letters indicated 
that all income was to be reported and that VA would 
determined which income would not be counted as part of his 
family income.  In addition, the EVRs provided specific 
spaces where he was to list income from SSA, wages, and 
interest income.  These forms are very clear.  Even in the 
event that they were unclear in some way to the veteran, 
there is no indication in the record nor does the veteran 
assert that he contacted VA with regard to his EVRs to 
request assistance nor did he write VA on the forms or in 
separate correspondence that he needed assistance.  He 
apparently relied on a service representative who did not 
assist him in the correct manner.  Nevertheless, he was 
responsible for the incorrect EVRs as they bore his 
signature.  

Thus, the Board must find that despite clear notifications by 
the RO, the veteran deliberately failed to indicate his full 
family income on numerous and repeated occasions despite 
numerous and repeated opportunities to do so in the EVRs of 
record.  However, in the meantime, he continued to receive 
benefits based on his report of no family income.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1) (1999).  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran 
willfully misrepresented a material fact by showing his 
income to be zero from 1987 through 1993 and also willfully 
failed to disclose a material fact by failing to report his 
family's full income during that time period.  The Board must 
find that he took these actions with the intent of retaining 
a higher amount of VA benefits than he was entitled and/or 
retaining benefits that he was no longer entitled to receive.  
By repeatedly failing to accurately and fully report his 
family's income and by specifically indicating that their 
annual income was "none," the veteran engaged in a 
deliberate pattern of concealment of relevant financial 
information.  These actions cannot be deemed to be non-
willful or mere inadvertence.  Although the veteran indicated 
that he relied entirely on his representative's guidance, as 
noted, he signed the EVRs and presented them as his own 
information.  The United States Court of Appeals for Veterans 
Claims has held in a similar situation that a principal is 
liable to third parties for acts, to include acts of 
misrepresentation, committed by a representative acting 
within the scope of the power of attorney even if the 
principal lacked knowledge and did not authorize the specific 
act of the representative.  Brown V. Brown, 8 Vet. App. 40 
(1995). Furthermore, in this case the veteran was provided 
notification on many, many occasions that ALL income was to 
be reported to VA.  After his EVRs were received, the veteran 
was then notified of his rate of pension as based on his 
report of income.  These notifications showed that his rate 
of pension was based on his report of no income.  The veteran 
was therefore fully informed of his obligations, he was 
provided EVRs which listed spaces designated for various 
types of income, and he was notified that his pension was 
based on his report of no income.  Simultaneously, the 
veteran was obviously aware that his family was receiving 
income from various sources.  As such, the Board cannot find 
that his actions can be described as non-willful or mere 
inadvertence.  Even if the veteran chose not to be aware of 
the circumstances of his pension benefits, he did not 
abdicate his responsibilities thereto.  During the course of 
the appeal, the veteran has been able to express his 
contentions and current situation to VA.  His correspondence 
does not show that he is incompetent in that regard.  The 
facts remain that the veteran did in fact deceive the VA and 
did not lack the requisite knowledge of the likely 
consequences of failing to report his family's full income.  
As indicated, he was fully informed that an overpayment which 
would be subject to recovery could result from a failure to 
accurately report his income.

In light of the foregoing, the Board finds that the 
preponderance of the evidence clearly establishes that the 
veteran misrepresented his family's income to the VA.  His 
actions constitute misrepresentation in his dealings with VA.  
When the overpayment of VA benefits results from such 
misrepresentation on the part of the veteran, waiver of this 
debt is precluded by law, regardless of the veteran's current 
financial status or any of the other elements of the standard 
of equity and good conscience.  38 U.S.C.A. § 5302(c) (West 
1991); 38 C.F.R. § 1.965(b) (1999).  


ORDER

The appeal is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

